EXHIBIT
      Case 4:21-cv-00579-P Document 75 Filed 09/21/21          Page 1 of 11 PageID 1013
  A
                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

                                                §
      STATE OF TEXAS,                           §
                                                §
            Plaintiff,                          §
                                                §
      v.                                        §    Case No. 4:21-cv-00579-P
                                                §
      JOSEPH R. BIDEN, JR., et al.,             §
                                                §
            Defendants.                         §
                                                §
                                                §
                                                §
                                                §

      BRIEF AMICUS CURIAE OF THE STATE OF MISSOURI IN SUPPORT OF
         PLAINTIFF STATE OF TEXAS’S MOTION FOR A PRELIMINARY
                              INJUNCTION

                            I.        Interests of Amicus Curiae

           As the State of Missouri’s chief legal officer, Attorney General Eric Schmitt is

      vested with both sweeping statutory authority and broad common law powers to

      litigate, intervene, and defend in any legal action involving the interests of the State

      of Missouri and its citizens.      See, e.g., MO. REV. STAT. § 27.060; Missouri v.

      Homesteaders Life Ass’n, 90 F.2d 543, 545 (8th Cir. 1937); Thatcher v. City of St.

      Louis, 343 Mo. 597, 602, 122 S.W.2d 915, 916 (1938) (per curiam) (“The duties of the

      Attorney General at common law were so varied and numerous that they have

      perhaps never been specifically enumerated.”).

           The ongoing crisis at the Southern border has inflicted serious costs on

      Missouri as organized crime and drug cartels prey on migrant communities and
Case 4:21-cv-00579-P Document 75 Filed 09/21/21         Page 2 of 11 PageID 1014



children through human trafficking, violence, extortion, sexual assault, and

exploitation.   These crimes directly affect Missouri, especially given Missouri’s

strong focus on combating human trafficking throughout the State.

     Because “[h]uman trafficking is a form of modern slavery that occurs in every

state, including Missouri[,]” 1 the Attorney General of Missouri has created a Human

Trafficking Task Force that is designed and structured to identify, respond to,

investigate, and ultimately eradicate human trafficking in Missouri. 2             The

additional costs of educating, providing healthcare, and other social services for

trafficking victims or illegal aliens further burden Missouri and its taxpayers.

     Missouri thus strongly believes that a preliminary injunction here in favor of

Texas would promote the public interest. See Texas v. Biden, No. 2:21-CV-067-Z,

2021 WL 3603341, at *26 (N.D. Tex. Aug. 13, 2021) (Kacsmaryk, J.) (the public

interest favored permanent injunctive relief for Missouri and Texas “because the

public has an interest in stemming the flow of illegal immigration” and “in the

enforcement of immigration laws”) (cleaned up).

     For many of these reasons, Missouri, alongside Texas, recently and

successfully obtained a final judgment setting aside the Biden Administration’s

unlawful termination of the Migrant Protection Protocols, as well as a permanent

nationwide injunction reinstating that program. Both the Fifth Circuit and U.S.




     1  Missouri,      NATIONAL         HUMAN          TRAFFICKING          HOTLINE,
https://humantraffickinghotline.org/state/missouri (last visited Sept. 17, 2021).
     2 Human Trafficking Task Force, OFFICE OF THE MISSOURI ATTORNEY GENERAL,

https://ago.mo.gov/home/human-trafficking/task-force (last visited Sept. 17, 2021).
                                            2
Case 4:21-cv-00579-P Document 75 Filed 09/21/21        Page 3 of 11 PageID 1015



Supreme Court have denied the federal government’s requests for a stay pending

appeal. See id. at *27-28, denying stay pending appeal, No. 21-10806, 2021 WL

3674780, at *1 (5th Cir. Aug. 19, 2021) (per curiam), denying stay pending appeal,

No. 21A21, 2021 WL 3732667, at *1 (U.S. Aug. 24, 2021).

     The Biden Administration’s abandonment of its mandatory duties under Title

42—like its attempted abandonment of MPP—gives Missouri an interest in this case

challenging government action that frustrates the enforcement of immigration laws.

                             II.       Argument

     A.     Missouri supports a preliminary injunction to prevent the
            perpetuation of unlawful agency action by not detaining
            COVID-positive illegal aliens under federal law.

     A preliminary injunction here in favor of Texas would undoubtedly promote

the public interest in avoiding the “perpetuation of unlawful agency action.” Texas,

2021 WL 3674780, at *15 (quotation marks omitted). The Court should issue a

preliminary injunction to protect Missourians by avoiding the irreparable costs the

State will incur if the federal government does not detain COVID-positive illegal

aliens.

     DHS is required to detain aliens until it determines whether they are

inadmissible due to COVID-19.        Inadmissible aliens are those who have a

“communicable disease of public health significance,” as defined by “regulations

prescribed by the Secretary of Health and Human Services.”                8 U.S.C.

§ 1182(a)(1)(A)(i).   Aliens must be detained to determine whether they are

inadmissible for public-health reasons under two circumstances. First, they must


                                            3
Case 4:21-cv-00579-P Document 75 Filed 09/21/21         Page 4 of 11 PageID 1016



be detained if DHS has reason to believe they are “afflicted with” such a disease.

8 U.S.C. § 1222(a). Second, they must be detained if DHS “has received information

showing that [they] are coming from a country or have embarked at a place” where

such a disease is “prevalent or epidemic[.]”      Id.   This detention must enable

“immigration officers and medical officers” to conduct “observation and an

examination sufficient to determine whether” the aliens are inadmissible. Id.

     DHS violates federal law by catching and releasing COVID-positive illegal

aliens. The release of aliens who have not been treated or screened for COVID-19

not only violates federal law, but also increases the risk of irreparable harm to

Missouri because, like in the MPP case, “at least some [aliens] will certainly seek …

healthcare services from the state.” Texas, 2021 WL 3674780, at *5. Missouri has

“incurred and will continue to incur costs associated with the border crisis, at least

part of which … is traceable to” undoing successful immigration policies. Id.

     The likelihood of increased treatments is certain. DHS’s Assistant Secretary

for Border and Immigration Policy, David Shahoulian, has attested to the increased

risk of COVID-19 infections posed by permitting illegal aliens into the United States

from the Southern border: Due to “the highly transmissible COVID-19 Delta

variant,” the “rates at which encountered noncitizens are testing positive for

COVID-19 have increased significantly in recent weeks.” ECF No. 69 at 78. And

indeed, “the rate of infection among CBP officers … recently began increasing again,

even though the percentage of officers and agents who have been fully vaccinated

has grown significantly since January,” leading “to increasing numbers of CBP



                                             4
Case 4:21-cv-00579-P Document 75 Filed 09/21/21          Page 5 of 11 PageID 1017



personnel being isolated and hospitalized.” Id. The threat to Missouri is no less. 3

     Despite President Biden’s recent and unprecedented announcement to impose

a federal mandate requiring U.S. citizens to be vaccinated against COVID-19, 4 this

mandate does not apply to illegal aliens. Indeed, on September 10, 2021, White

House Press Secretary Jen Psaki confirmed that COVID-19 vaccinations are not

required for unauthorized aliens at the border. Psaki refused, however, to explain

why the Biden Administration would require such vaccinations of American citizens

and aliens authorized to work in the United States, but at the same time give illegal

aliens the right to choose whether to be vaccinated. 5 Not even Francis Collins,

Director of the National Institutes of Health, could defend this inconsistency. 6

     There is also no indication that the federal government imposes weekly

COVID-19 testing requirements on aliens who have unlawfully entered the United

States, as it plans to do for unvaccinated Americans covered by President Biden’s




     3  See U.S. Dep’t of Homeland Sec., Office of Inspector Gen., DHS Needs to
Enhance Its COVID-19 Response at the Southwest Border (Sept. 10, 2021),
https://www.oig.dhs.gov/sites/default/files/assets/2021-09/OIG-21-60-Sep21.pdf
(“Erosion of Title 42 authority [i.e., crafting exemption for unaccompanied minors]
has had a significant negative impact on CBP’s COVID-19 mitigation measures and
creates increased risk for CBP personnel, migrants in custody, and local
communities.”).
     4 Joseph Biden, Remarks at the White House (September 9, 2021),

https://www.whitehouse.gov/briefing-room/speeches-remarks/2021/09/09/remarks-
by-president-biden-on-fighting-the-covid-19-pandemic-3/.
     5 Andrew Mark Miller, “Psaki stands by having employer vaccine mandate

while illegal immigrants get a pass,” FOX NEWS (September 10, 2021),
https://www.foxnews.com/politics/psaki-stands-by-employer-vaccine-mandate-
while-illegal-immigrants-remain-unvaccinated-thats-correct.
     6 Transcript,      ‘Fox       News        Sunday’      (Sept.   19,     2021),
https://www.foxnews.com/transcript/fox-news-sunday-on-september-19-2021.
                                             5
Case 4:21-cv-00579-P Document 75 Filed 09/21/21        Page 6 of 11 PageID 1018



forthcoming mandate. 7     In other words, while imposing far-reaching vaccine

mandates on U.S. citizens, the Administration gives illegal aliens a complete pass.

      Although DHS offers vaccination to aliens it apprehends unlawfully entering

the United States, it does not insist that they be vaccinated—even if they are being

released into the U.S., rather than being immediately deported.        Many refuse:

reporting indicates that roughly 30% decline the offer of vaccination. 8 That is so

even though COVID-19 is prevalent among migrants: “more than 18% of migrant

families who recently crossed the border tested positive for COVID before being

released by Border Patrol. Another 20% of unaccompanied minors tested positive for

the virus.” 9

      At bottom, aliens unlawfully crossing into the United States are not bound by

any federal vaccination requirement whatsoever.       Their rights to choose to be

vaccinated—or not—command the unadulterated respect of Defendants. Those of

U.S. citizens and legal aliens: not so much.

      This distinction between those lawfully in the country and those not lawfully

in the country is simply irrational and indefensible. And unvaccinated illegal aliens

released directly into the United States (where most will remain) impose irreparable



      7 See supra, at n.3 (CBP not “require[d] … to conduct COVID-19 testing at …
ports of entry” and its “process to obtain testing for migrants for COVID-19 may not
always be operationally feasible, especially during an influx of migrant crossings at
the southwest border”).
      8 Michael Lee, “Biden’s vaccination mandate doesn't include illegal

immigrants,”           FOX          NEWS          (September          9,       2021),
https://www.foxnews.com/politics/biden-plan-for-forced-vaccinations-doesnt-
include-illegal-immigrants.
      9 Id.


                                               6
Case 4:21-cv-00579-P Document 75 Filed 09/21/21           Page 7 of 11 PageID 1019



fiscal harms on Missouri. Compare Texas, 2021 WL 3674780, at *5 (“at least some

MPP-caused immigrants will certainly seek … healthcare services from the state.

And the States have incurred and will continue to incur costs associated with the

border crisis, at least part of which the district court found is traceable to rescinding

MPP. The causal chain is easy to see, and the Government does not meaningfully

contest this point.”). The Court should thus issue a preliminary injunction.

     B.     Missouri supports a preliminary injunction to combat human
            trafficking.

     A preliminary injunction here in favor of Texas would also undoubtedly

promote the public interest in combating human trafficking. See Texas, 2021 WL

3603341, at *26 (the public interest favored permanent injunctive relief for Missouri

and Texas “because the public has an interest in stemming the flow of illegal

immigration” and “in the enforcement of immigration laws”) (cleaned up).

     The effects of unlawful immigration do not stop at the Southern border.

Indeed, “[t]he pervasiveness of federal regulation does not diminish the importance

of immigration policy to the States[,]” which “bear[] many of the consequences of

unlawful immigration.”      Arizona v. United States, 567 U.S. 387, 397 (2012).

Uncontested expert evidence in prior litigation involving these same States

unequivocally stated that

     Destination countries with weak border security and lax immigration
     policies in effect create an open door for traffickers to enter and do
     business. It creates more opportunity for them to make money and in
     turn motivates traffickers to recruit more victims from origin countries.
     Put simply, traffickers would not invest the time and resources to groom,
     recruit and transport large numbers of potential victims to the U.S.
     border if they had reason to believe a crossing would not be possible.

                                              7
 Case 4:21-cv-00579-P Document 75 Filed 09/21/21           Page 8 of 11 PageID 1020



       There’s no money in that.

Texas v. Biden, No. 2:21-CV-067-Z, ECF No. 54-2 at 110 (Declaration of Alison

Phillips).

       With its intersection of major interstate highway routes, Missouri is a major

 destination and hub for human trafficking. Missouri’s ongoing fight against human

 trafficking—including the exploitation and trafficking of vulnerable migrants—

 likewise provides it with justiciable interests that fall within the zone of interests of

 federal statutes on immigration-related policy.         Indeed, irresponsible border-

 security policies that invite and encourage human traffickers to exploit vulnerable

 border-crossing victims irreparably injure Missouri and Texas.

       Judge Kacsmaryk recently found Missouri and Texas had cognizable interests

 in combating the trafficking of vulnerable migrants that would undoubtedly result

 from the Biden Administration’s unlawful termination of MPP. Specifically,

       Some aliens who would have otherwise been enrolled in MPP are
       victimized by human traffickers in Texas. Aliens are particularly
       susceptible to being trafficked. Increasing the number of aliens present
       in the United States, including those claiming asylum, is likely to
       increase human trafficking. Missouri is likewise a destination and
       transit State for human trafficking of migrants from Central America
       who have crossed the border illegally. Human trafficking causes fiscal
       harm to Texas and Missouri.

Texas, 2021 WL 3603341, at *10 (cleaned up).

       While the precise costs of combating human trafficking will vary from state to

state, Missouri and Texas will inevitably face these costs. For example, a report from

2016 concluded that Texas spends approximately $6.6 billion in lifetime expenditures

on minor and youth sex trafficking victims, and that traffickers exploit approximately

                                               8
 Case 4:21-cv-00579-P Document 75 Filed 09/21/21               Page 9 of 11 PageID 1021



$600 million annually from victims of labor trafficking in Texas (i.e., lost wages),

which necessarily results in corresponding lost tax revenue to the State. 10 Missouri

faces comparable costs.

      The Biden Administration’s abandonment of its mandatory duties under Title

42 makes matters worse. Relevant here,

      Unaccompanied and undocumented minors who enter the United States
      via smugglers are extremely vulnerable to traffickers and other abusers.
      There is no one to file a missing child report, or issue an Amber Alert.
      There is no record that the child is even here in this country. No one
      even knows to look. In the eyes of a trafficker, children in these
      circumstances make ideal victims.

Texas v. Biden, No. 2:21-CV-067-Z, ECF No. 54-2 at 112 (Phillips Decl.).

      Dismantling      another   one    of   the       Trump   Administration’s   successful

 immigration policies will undoubtedly make these States’ fights against human

 trafficking more difficult, as it will directly contribute to the massive uptick in illegal

 immigration through Central America, Mexico, and to the U.S. Southern border. As

 Judge Kacsmaryk recently found,

      the termination of MPP has contributed to the current border surge.
      DHS previously acknowledged that MPP implementation contributed to
      decreasing the volume of inadmissible aliens arriving in the United
      States on land from Mexico. MPP removed the perverse incentives
      which enticed aliens with a free ticket into the United States.

Texas, 2021 WL 3603341, at *9 (cleaned up).

      The Fifth Circuit observed that Judge Kacsmaryk’s factual findings were



      10THE UNIVERSITY OF TEXAS AT AUSTIN, SCHOOL OF SOCIAL WORK: INSTITUTE ON
 DOMESTIC VIOLENCE AND SEXUAL ASSAULT, HUMAN TRAFFICKING BY THE NUMBERS
 (2016), https://globalinitiative.net/wp-content/uploads/2018/01/Human-trafficking-
 by-the-numbers.pdf.
                                                   9
 Case 4:21-cv-00579-P Document 75 Filed 09/21/21        Page 10 of 11 PageID 1022



“largely uncontested”; “the termination of MPP has increased and will continue to

increase the number of aliens being released into the United States, and this increase

has imposed and will continue to impose harms on Plaintiff States Texas and

Missouri.” Texas, 2021 WL 3674780, at *4 (cleaned up).

      Before Judge Kacsmaryk’s injunction went into effect August 24, 2021, border

crossings have only increased for seven consecutive months—with “total encounters

this fiscal year … likely [being] the highest ever recorded[.]”     Texas, 2021 WL

3603341, at *9 n.7. 11   Reviving successful immigration policies from the prior

Administration is necessary to deter individuals from attempting to cross the border

illegally, making themselves vulnerable to human traffickers.

      Thus, the Biden’s Administration’s abandonment of its duties under Title 42 is

a step backwards and will only revive the perverse incentives long provided by the

catch-and-release regime. The Court should thus issue a preliminary injunction.

                             III.      Conclusion.

      The Court should grant Plaintiff State of Texas’s motion for a preliminary

 injunction.




      11U.S. Customs and Border Protection, Southwest Land Border Encounters
 (Sept. 16, 2021), https://www.cbp.gov/newsroom/stats/southwest-land-border-
 encounters.
                                             10
 Case 4:21-cv-00579-P Document 75 Filed 09/21/21       Page 11 of 11 PageID 1023



                                      Respectfully submitted,

                                       ERIC S. SCHMITT
                                       Attorney General of Missouri

                                       /s/ Jesus A. Osete
                                       JESUS A. OSETE, #69267MO*
                                       Deputy Solicitor General
                                       OFFICE OF THE ATTORNEY GENERAL
                                       Supreme Court Building
                                       207 West High Street
                                       P.O. Box 899
                                       Jefferson City, Missouri 65102
                                       Tel. (573) 751-1800
                                       Fax (573) 751-0774
                                       Jesus.Osete@ago.mo.gov

                                       Counsel for Amicus Curiae

                                       *Pro hac vice motion forthcoming


                             CERTIFICATE OF SERVICE

      I certify that on September 20, 2021, a true and accurate copy of the foregoing

document was filed electronically (via CM/ECF) and served on all counsel of record.

                                                   /s/ Jesus A. Osete
                                                   Counsel for Amicus Curiae




                                            11
